Citation Nr: 0605464	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  95-37 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cardiovascular disease.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1961 to April 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1995 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

The Board previously remanded the case in March 1999 and 
September 2003.  Further review discloses that the Veterans 
Claims Assistance Act of 2000 (VCAA) requires additional 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VCAA requires that a claimant be notified of the evidence 
required to substantiate the claim.  38 U.S.C.A. § 5103 (West 
2002); see also Pelegrini v. Principi, 18 Vet App 112, 120, 
121 (2004).  The file shows that the veteran was sent a VCAA 
notice letter in February 2004.  While that letter discussed 
some of the responsibilities for obtaining evidence, it did 
not tell the veteran what the evidence must show to 
substantiate a claim for service connection.  The veteran 
should be provided with a VCAA notice letter which meets all 
the requirements of law, including telling him what the 
evidence must show.  

In a letter dated in April 2002, a private psychiatrist, M. 
C. E., M.D., expressed the opinion that the veteran's 
schizophrenia began in service.  However, this opinion was 
clearly based on history provided by the veteran and did not 
consider the extensive record in the claims folder, including 
the service medical records.  VCAA requires that when the 
record contains competent evidence of a current disability 
and indicates that the disability may be associated with 
service, and does not contain sufficient evidence to make a 
decision on the claim, a medical examination or opinion will 
be obtained.  38 U.S.C.A. § 5103A(d) (West 2002).  It is also 
pertinent to note that, if the medical evidence of record is 
insufficient, VA is always free to supplement the record by 
seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In view of the foregoing, 
the veteran should be afforded a psychiatric examination, 
which includes a medical opinion addressing the nexus 
question at hand.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c) (2005).

While the Board regrets the further delay, it is necessary 
that the case be REMANDED for the following development:  

1.  The AMC/RO must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
The RO's attention is directed to 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The AMC/RO should 
provide the veteran written notification 
specific to his claims of the impact of 
the notification requirements on the 
claims.  The veteran should further be 
requested to submit all evidence in his 
possession that pertains to his claims.

The above notice must include informing 
the veteran what the evidence must show 
to support a grant of service connection 
for a psychiatric disorder.  

The veteran should also be told that 
there is no dispute that he has a current 
cardiovascular disease; he must be 
informed of what the evidence must show 
to reopen his claim and what evidence is 
needed to support a grant of service 
connection.  

2.  The veteran should be scheduled for a 
psychiatric examination.  The claims 
folder should be made available to the 
examiner for review and the report should 
reflect that the claims folder was 
reviewed.  Any tests or studies deemed 
necessary to respond to the following 
questions should be performed.  The 
examiner should respond to the following 
questions: 
a.  What is the veteran correct current 
psychiatric diagnosis(es)?  
b.  Was the "functional inadequacy" 
diagnosed during service a personality 
disorder, a congenital or developmental 
disorder, or an acquired psychiatric 
disability?   
c.  Is it at least as likely as not (a 50 
percent or greater probability) that any 
current acquired (versus developmental) 
psychiatric disorder that may be present 
began during service or is causally 
linked to any incident of active duty?  

The psychiatrist is requested to provide 
a rationale for any opinion expressed.

The psychiatrist is also advised that 
that an opinion of "more likely" or 
"as likely" would support the contended 
causal relationship, whereas "less 
likely" would weigh against the claim. 

3.  If the AMC/RO receives competent 
medical evidence which suggests a nexus 
between a current cardiovascular disease 
and service, it should refer the claims 
folder to a cardiologist for a review of 
the relevant evidence and an opinion as 
to whether it is at least as likely as 
not (50 percent or greater probability) 
that any current cardiovascular disease 
that is present began during service or 
is causally linked to any incident of 
active duty.  

The cardiologist is requested to provide 
a rationale for any opinion expressed.  

4.  .  The AMC/RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required for the veteran's claims.  If 
further action is required, the AMC/RO 
should undertake it before further 
adjudication of the claims.

5.  Thereafter, the AMC/RO should 
readjudicate the claims in light of any 
evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

